                                                                   1   THE BARNABI LAW FIRM, PLLC
                                                                       CHARLES (“CJ”) E. BARNABI JR., ESQ.
                                                                   2   Nevada Bar No. 14477
                                                                       8981 W. Sahara Ave., Ste. 120
                                                                   3
                                                                       Las Vegas, NV 89117
                                                                   4   Email: cj@barnabilaw.com
                                                                       Telephone:     (702) 475-8903
                                                                   5   Facsimile:     (702) 966-3718
                                                                       Attorneys for Sundance Media Group, LLC
                                                                   6
                                                                                                 UNITED STATES DISTRICT COURT
                                                                   7
                                                                                                         DISTRICT OF NEVADA
                                                                   8
                                                                       SUNDANCE MEDIA GROUP, LLC,                   Case No.: 2:18-cv-00388-APG-PAL
                                                                   9
                                                                                            Plaintiff,
                                                                  10   vs.
                                                                  11
                                                                       YUNEEC USA, INC., Does I through X
THE BARNABI LAW FIRM, PLLC




                                                                  12   and Roe Corporations I through X
                                                                       Inclusive,
                                                                  13
                             (702) 970-6209 FAX: (702) 966-3718
                                8981 W. Sahara Ave., Suite 120




                                                                                         Defendants.
                                   Las Vegas, Nevada 89117




                                                                  14
                                                                       ___________________________________
                                                                  15
                                                                       YUNEEC USA, INC., Does I through X
                                                                  16   and Roe Corporations I through X
                                                                       Inclusive,
                                                                  17
                                                                                            Counterclaimant,
                                                                  18

                                                                  19   vs.

                                                                  20   SUNDANCE MEDIA GROUP, LLC,
                                                                  21                        Counterdefendant.
                                                                  22

                                                                  23     STIPULATION AND ORDER TO CONTINUE DATES IN ORDER (1) GRANTING
                                                                         PLAINTIFF'S MOTION TO SET ASIDE DEFAULT, AND (2) DENYING AS MOOT
                                                                  24                DEFENDANTS' MOTION FOR DEFAULT JUDGMENT

                                                                  25          Plaintiff/Counterdefendant and Defendant/Counterclaimant, by and through their
                                                                  26   attorneys of record, hereby stipulate that the parties may “meet and confer” in regard to the
                                                                  27
                                                                       amount of reasonable attorney’s fees and costs for an additional two weeks until February 1,
                                                                  28
                                                                                                                    3
                                                                   1   2019, in an effort to meaningfully discuss the matter to come to a joint resolution. It is further

                                                                   2   agreed that any related dates regarding a possible motion for attorney’s fees and costs likewise
                                                                   3
                                                                       be extended for two weeks until February 8, 2019.
                                                                   4
                                                                       DATED: January 18, 2019               STRADLING YOCCA CARLSON & RAUTH, PC
                                                                   5
                                                                                                                                   /s/ Douglas Q. Hahn
                                                                   6                                         By:
                                                                                                                    DOUGLAS Q. HAHN, ESQ. (Admitted PHV)
                                                                   7                                                660 Newport Center Drive, Suite 1600
                                                                                                                    Newport Beach, CA 92660
                                                                   8
                                                                                                                    -and-
                                                                   9

                                                                  10                                                PAUL S. PADDA, ESQ.
                                                                                                                    JOSHUA Y. ANG, ESQ.
                                                                  11                                                PAUL PADDA LAW, PLLC
                                                                                                                    4560 South Decatur Boulevard, Suite 300
THE BARNABI LAW FIRM, PLLC




                                                                  12                                                Las Vegas, Nevada 89103
                                                                  13
                             (702) 970-6209 FAX: (702) 966-3718




                                                                                                                    Attorneys for Defendant and Counterclaim-
                                8981 W. Sahara Ave., Suite 120
                                   Las Vegas, Nevada 89117




                                                                  14                                                Plaintiff Yuneec USA, Inc.

                                                                  15

                                                                  16   DATED: January 18, 2019               THE BARNABI LAW FIRM, PLLC

                                                                  17                                                            /s/ CJ Barnabi
                                                                                                             By:
                                                                  18                                                 ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______




                                                                                                                     CHARLES (“CJ”) E. BARNABI JR., ESQ.
                                                                  19                                                 8981 W. Sahara Ave., Ste. 120
                                                                                                                     Las Vegas, NV 89117
                                                                  20
                                                                                                                    Attorneys for Plaintiff and Counter-Defendant
                                                                  21                                                Sundance Media Group, LLC
                                                                  22
                                                                                                                    ORDER
                                                                  23
                                                                                                                    IT IS SO ORDERED:
                                                                  24

                                                                  25                                                ____________________________________
                                                                                                                    UNITED
                                                                                                                    UNITED STATES
                                                                                                                              STATESMAGISTRATE   JUDGE
                                                                                                                                      DISTRICT JUDGE
                                                                  26                                                Dated: January 18, 2019.
                                                                                                                    Dated: __________________
                                                                  27

                                                                  28
                                                                                                                                           3
